Title: To George Washington from William Goddard, 30 May 1785
From: Goddard, William
To: Washington, George



Sir,
Baltimore, May 30th 1785.

As the Manuscript Papers of General Lee, after his decease, came into my hands, I have been induced from several motives to arrange & prepare them for publication. The General in his Life time requested it from me, & my Profession as a Printer & Bookseller made it an object of interest worthy my attention. But as I cannot be ignorant of some unhappy differences which subsisted between Your Excellency & General Lee, I have thought proper to acquaint your Excellency with my conduct in this Business.
Influenced by no party consideration, & altogether devoid of any sinister Intention of exalting one Character at the Expence of another, I have taken care to suppress many passages that might be offensive, in the General’s Pieces & Correspondence—while it was my duty to preserve what was useful in military & political knowledge, I took the liberty to suppress such Expressions as appeared to be the Ebullitions of a disappointed & irritated mind; so that, I flatter myself, your Excellency will be convinced of the Candor of my Intention in the Execution of the work. Inclosed I have sent a Copy of the Title Page, & the Proposals are now preparing for the Press; in a few

Weeks I purpose to send them to your Excellency; and in the mean time, should esteem it a favour to hear, as soon as convenient, from your Excellency, whether this has come safe to your hands, & whether Your Excellency has any particular request, respecting the said Work. I am with the greatest Deference, & Esteem, Your Excellencys Most obedient & humble Servant

Wm Goddard

